Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on  08/23/2021 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerger, WO 2010/010136 and Leibioda US 20160346291. 

Synucleinopathies are a group of neurodegenerative disorders in which the protein alpha-synuclein accumulates abnormally to form inclusions in the cell bodies or axons of neurons or oligodendrocytes. The synucleinopathies include Lewy body disease—manifested as phenotypes of Parkinson disease, dementia with Lewy bodies, or pure autonomic failure—and multiple system atrophy.
6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine = pramipexole

Base claim 1, Buerger discloses a method for the treatment of a synucleinopathy in a patient in need of said treatment (method of treating Parkinson's disease (synucleinopathy) in a patient in need of treatment; page 3, lines 8-13), which comprises administering to said patient a statin, in combination with pramipexole or a pharmaceutically acceptable salt or solvate in combination; page 3, lines 8-13).

    PNG
    media_image1.png
    236
    907
    media_image1.png
    Greyscale

Buerger does not disclose administering to said patient a statin.’

However, Lebioda discloses administering to said patient a statin (administering to patient a statin; paragraphs (0071], (0074]). 

Further, Buerger teaches, page 1, line 26, Inflammotory process also affect the brain. Since decades anti-inflammatory drugs are known which are based on active 
“3. Resolving the level of ordinary skill in the pertinent art” of  Graham v. John Deere obviousness analysis
Antonopoulos, Current Pharmaceutical Design, 2012, 18, 1519-1530: Statins as Anti-Inflammatory Agents in Atherogenesis: Molecular Mechanisms and
Lessons from the Recent Clinical Trials.
Diamantis, Current Cardiology Reviews, 2017, 13, 209-216: The Anti-Inflammatory Effects of Statins on Coronary Artery Disease: An
Updated Review of the Literature
Jain, Nature Reviews Drug Discovery volume 4, pages977–987 (2005):  ANTI-INFLAMMATORY EFFECTS OF STATINS: CLINICAL EVIDENCE AND BASIC MECHANISMS
Lefer, CirculationVolume 106, Issue 16, 15 October 2002; Pages 2041-2042 Statins as Potent Antiinflammatory Drugs
Kim, Front. Psychiatry, 05 March 2019 (Review) Statins and Inflammation: New Therapeutic Opportunities in Psychiatry.  
Note that the above NPL references predate Leibioda reference (and therefore arguing on basis of instant priority date could be of very little value).  
The critical active ingredients of the claimed are not Applicants invention and various dosage forms and/for intended methods of administration of these established drugs are previously known as these compounds have undergone extensive clinical trials.  
For these reasons, the positon taken (not an official notice) is that dose limitations as were known to the artisan in a way that would lead to selection/optimization. The following citations are invoked here as part of 
“3. Resolving the level of ordinary skill in the pertinent art” of  Graham v. John Deere obviousness analysis
Marriott, Pharmaceutical Compound and Dispensing, Second Edition, 2010, 1-288.
Ansel, Pharmaceutical Dosage Forms and Drug Delivery Systems, 1999.  

Therefore, it would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method administering to said patient a statin, as disclosed by Lebioda, for the benefit that rosuvastatin (statin) is co-administered with additional agents in combination therapy to treat a variety of disorders including lipoprotein abnormalities associated with Alzheimer's disease and Parkinson's disease (synucleinopathy) ( (Lebioda; paragraphs [0060], (0066], (0074]) and pramipexole is administered in combination with an anti-inflammatory agent (statin) to treat Parkinson's disease (synucleinopathy) (Buerger; page 3, lines 8-13).



As per claim 2, Buerger and Lebioda, in combination, disclose the method of claim 1, and Buerger further discloses wherein said pramipexole or pharmaceutically acceptable salt or solvate thereof is administered to said patient at a daily dose equivalent to from 0.375 mg to 3000 mg of pramipexole dihydrochloride monohydrate (daily dose of about 0.1 mg/day to about 10 mg/day pramipexole dihydrochloride monohydrate (dose equivalent); page 7, lines 5-7), including a (S)-enantiomer daily dose equivalent to from 0.375 mg to 20 mg of pramipexole dihydrochloride monohydrate (racemate pramipexole dihydrochloride monohydrate daily dose of about 0.1 mg/day to about 10 mg/day inherently would have (S)-enantiomer daily dose equivalent of about 0.05 mg/day to about 5 mg/day; page 7, lines 5-7), 	
    PNG
    media_image2.png
    211
    939
    media_image2.png
    Greyscale
 but Buerger does not disclose wherein said statin is administered to said patient at a daily dose of from 0.5 mg to 80 mg. However, Lebioda discloses wherein said statin is administered to said patient at a daily dose of from 0.5 mg to 80 mg (statin is administered to patient at a daily dose of 5.0 to 20 mg rosuvastatin calcium; paragraph [0071]). It would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method wherein 

As per claim 3, Buerger and Lebioda, in combination, disclose the method of claim 1, and Buerger further discloses wherein said pramipexole is selected from the group consisting of pramipexole and pharmaceutically acceptable salts and solvates thereof (6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine is pramipexole dihydrochloride monohydrate; page 7, lines 5-7), at a daily dose equivalent to a range selected from the group consisting of from 0.375 mg to 20 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), from 0.375 to 15 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), from 0.375 mg to 12 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), from 0.375 mg to 10 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), from 0.375 mg to 7.5 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), from 0.375 mg to 6 mg (daily dose of about 0.1 mg to about 1 O mg; page 7, lines 5-7), from 1.6 mg to 6 mg, from 1.625 mg to 6 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), or from 3 mg to 6 mg of pramipexole dihydrochloride monohydrate (daily dose of about 0.1 mg to about 10 mg 
Parkinson's disease ( (Lebioda; paragraphs (0060), [0066), (00741) and pramipexole is administered in combination with an anti-inflammatory agent (statin) to treat Parkinson's disease (synucleinopathy) (Buerger; page 3, lines 8-13).

As per claim 4, Buerger and Lebioda, in combination, disclose the method of claim 1, and Buerger further discloses wherein said
6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine is administered to said patient in a pharmaceutical composition in dosage
unit form (pramipexole (6-propylamino-4,5,6, 7-tetrahydro-1,3-benzothiazole-2-amine) is administered to said patient in a pharmaceutical composition in discrete separate pharmaceutical formulations (dosage unit form); page 3, lines 15-21; page 12, lines 33-34; page 13, lines 1-6) comprising said pramipexole (pramipexole
(6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine); page 3, lines 8-13), selected from the group consisting of pramipexole and pharmaceutically acceptable salts and solvates thereof (pramipexole dihydrochloride monohydrate; page 7, lines 5-7), in an amount per unit form equivalent (amount per tablet or capsule (unit form) equivalent; page 7, lines 16-21) to a range selected from the group consisting of from 0.125 mg to 20 mg (daily dose of about 0.1 mg to about 10 mg; page 7, lines 5-7), from 
free acid; fluvastatin and pharmaceutically acceptable salts and solvates thereof, in an amount per unit form equivalent to from 10 mg to
80 mg of fluvastatin free acid; lovastatin, in an amount per unit of from 5 mg to 80 mg; pitavastatin and pharmaceutically acceptable salts
and solvates thereof, in an amount per unit form equivalent to from 0.5 mg to 4 mg of pitavastatin free acid; pravastatin and
pharmaceutically acceptable salts and solvates thereof, in an amount per unit form equivalent to from 2.5 mg to 60 mg of pravastatin

solvates thereof, in an amount per unit form equivalent to from 2.5 mg to 40 mg of rosuvastatin calcium, in admixture with a
pharmaceutical carrier or vehicle.

However, Lebioda discloses wherein said statin is administered to said patient in a pharmaceutical composition in dosage unit form
(statin is administered to patient in a pharmaceutical composition in a dosage unit form; paragraphs (0068]) comprising said statin,
selected from the group consisting of pitavastatin and pharmaceutically acceptable salts and solvates thereof (pitavastatin and
pharmaceutically acceptable salts; paragraph (00681), in an amount per unit form equivalent to from 0.5 mg to 4 mg of pitavastatin free
acid (1-4 mg pitavastatin; paragraphs (0071], (00761); and rosuvastatin and pharmaceutically acceptable salts and solvates thereof
(rosuvastatin calcium pharmaceutically acceptable salt; paragraph (0071]), in an amount per unit form equivalent to from 2.5 mg to 40 mg of rosuvastatin calcium (rosuvastatin calcium 5.0 to 20 mg; paragraph (0071]), in admixture with a pharmaceutical carrier or vehicle (admixture with a pharmaceutical carrier or vehicle; paragraph (0068]). It would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method wherein said statin is administered to said patient in a pharmaceutical composition in 
rosuvastatin (statin) is co-administered in table or capsule (unit dosage form) with additional agents in combination therapy to treat a variety of disorders including lipoprotein abnormalities associated with Alzheimer's disease and Parkinson's disease ( (Lebioda; paragraphs (0060], (0066], (0074]) and pramipexole (6-propylamino-4,5,6,7-tetrahydro-1,3-benzolthiazole-2-amine) is administered in combination with an anti-inflammatory agent (statin) to treat Parkinson's disease (synucleinopathy) (Buerger; page 3, lines 8-13).

As per claim 5, Buerger and Lebioda, in combination, disclose the method of claim 4, but Buerger does not disclose wherein said statin is rosuvastatin calcium, in an amount per unit form of from 2.5 mg to 40 mg. However, Lebioda discloses wherein said statin is rosuvastatin calcium (statin in rosuvastatin calcium; paragraph [0071]), in an amount per unit form of from 2.5 mg to 40 mg (amount per unit form of from 5.0 to 20 mg; paragraphs (0068], (00711). It would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method wherein said statin is rosuvastatin calcium, in an amount per unit form of from 2.5 mg to 40 mg, as disclosed by Lebioda, for the benefit that rosuvastatin calcium 
pramipexole is administered in combination with an anti-inflammatory
agent (statin) to treat Parkinson's disease (synucleinopathy) (Buerger; page 3, lines 8-13).

As per claim 6, Buerger and Lebioda, in combination, disclose the method of claim 1, and Buerger further discloses wherein said agent and said 6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine are concurrently administered to said patient in a
fixed-dose combination pramipexole is administered concurrently with anti-inflammatory agent to the patient in a fixed-dose combination; page 7, lines 23-28), in a single dosage unit form (combined preparation (single dosage unit form); page 7, lines 23-28), wherein said agent and said pramipexole or a pharmaceutically acceptable salt or solvate thereof are mixed in said single unit form and in admixture with a pharmaceutical carrier or vehicle (pramipexole monohydrate is mixed with an anti-inflammatory agent in admixture with a pharmaceutical carrier or additive to form combined preparation dosage form (single unit form); page 7, lines 14-28; page 13, lines 1-3), but Buerger does not disclose wherein said statin. However, Lebioda discloses wherein said statin (rosuvastatin calcium; paragraph (00711). It would have been obvious to one skilled in the art at the time of the invention to have modified the


As per claim 7, Buerger and Lebioda, in combination, disclose the method of claim 6, and Buerger further discloses wherein, in said unit form (tablet or capsule (unit form); page 7, lines 19-28), said agent (agent; page 7, lines 19-28), in admixture with a pharmaceutical carrier or vehicle for immediate release (agent in admixture with a pharmaceutical carrier or excipient for immediate release; page 7, lines 19-28); and said 6-propylamino-4,5,6,7-tetrahydro-1,3-benzothiazole-2-amine is selected from the group consisting of pramipexole and pharmaceutically acceptable salts and solvates thereof
(pramipexole is pramipexole di hydrochloride monohydrate; page 7, lines 5-7), in an amount equivalent to from 1.5 mg to 20 mg of pramipexole dihydrochloride monohydrate (amount equivalent to about 0.1 mg to about
20 mg of pramipexole dihydrochloride monohydrate; page 7, lines 5-7), in admixture with a pharmaceutical carrier or vehicle for extended release (admixture with pharmaceutical carrier or excipieint for extended release; page 7, lines 23-28), but Buerger does not disclose wherein said statin is selected from the group consisting of atorvastatin calcium trihydrate, in an amount of from 5 mg to 80 mg, fluvastatin sodium, 
80 mg; and rosuvastatin calcium, in an amount of from 2.5 mg to 40 mg. However, Lebioda discloses wherein said statin is selected from the group consisting of pitavastatin calcium, in an amount of from 0.5 mg to 4 mg (pitavastatin calcium thereof is 1.0 to 4.0 mg; paragraph (0071]); and rosuvastatin calcium, in an amount of from 2.5 mg to 40 mg (rosuvastatin calcium in amount of 5 mg to 20 mg; paragraph (0071]). It would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method wherein said statin is selected from the group consisting of pitavastatin calcium, in an
amount of from 0.5 mg to 4 mg; and rosuvastatin calcium, in an amount of from 2.5 mg to 40 mg, as disclosed by Lebioda, for the benefit that rosuvastatin calcium is co-administered in table or capsule (unit dosage form) with additional agents in combination therapy
to treat Alzheimer's disease and Parkinson's disease ( (Lebioda; paragraphs (0060], (0066], (0074]) and pramipexole is administered in combination with an anti-inflammatory agent (statin) to treat Parkinson's disease (synucleinopathy) (Buerger; page 3, lines 8-13).


As per claim 8, Buerger and Lebioda, in combination, disclose the method of claim 7, and Buerger further discloses wherein, in said unit form (table or capsule (unit form); 

As per claim 9, Buerger and Lebioda, in combination, disclose the method of claim 7, and Buerger further disclose wherein, in said unit form (table or capsule (unit form); page 7, lines 19-28), said pramipexole or pharmaceutically acceptable salts and solvates thereof (pramipexole dihydrochloride monohydrate; page 7, lines 5-7), is pramipexole dihydrochloride monohydrate (pramipexole dihydrochloride monohydrate; page 7, lines 5-7), in an amount of from 1.5 mg to 20 mg (amount of 0.1 to 10 mg; page 7, lines 5-7), but Buerger does not disclose wherein said statin is rosuvastatin calcium, in an amount of from 2.5 mg to 40 mg. However, Lebioda discloses wherein said statin is rosuvastatin calcium, in an amount of from 2.5 mg to 40 mg (statin is rosuvastatin in amount of 5 mg to 20 mg; paragraph [0071]). It would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method wherein said statin is rosuvastatin calcium, in an amount of from 2.5 mg to 40 mg, as disclosed by Lebioda, for the benefit that rosuvastatin calcium is co-administered in table or capsule (unit dosage form) with additional agents in combination therapy to treat Alzheimer's disease and Parkinson's disease ( (Lebioda; paragraphs [0060], [0066], [0074]) and pramipexole is administered 

As per claim 10, Buerger and Lebioda, in combination, disclose the method of claim 9, and Buerger further discloses wherein, in said unit form, said pramipexole dihydrochloride monohydrate is in an amount of from 1.5 mg to 6 mg (amount of about 0.1 mg to about 20 mg of pramipexole dihydrochloride monohydrate; page 7, lines 5-7).

As per claim 11, Buerger and Lebioda, in combination, disclose the method of claim 1, and Buerger further discloses wherein said synucleinopathy is selected from the group consisting of Parkinson's disease (Parkinson's disease; page 3, lines 8-13), Lewy body
dementia, dementia with Lewy bodies, Alzheimer's disease, the Lewy body variant of AD, multiple system atrophy, neurodegeneration with brain iron accumulation, and parkinsonian disorders associated with glucocerebrosidase (GBA) mutations.


Therefore, it would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Buerger, to provide the method administering to said patient a statin, as disclosed by Lebioda, for the benefit that rosuvastatin (statin) is co-administered with additional agents in combination therapy to treat a variety of disorders including lipoprotein abnormalities associated with Alzheimer's disease and Parkinson's disease (synucleinopathy) ( (Lebioda; paragraphs [0060], (0066], (0074]) and pramipexole is administered in combination with an anti-


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625